Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a NOA in responses to Patent Application filed 10/26/2020. It is noted the current patent application is a national stage entry of PCT/IB2019/052658, International Filing Date: 04/01/2019 claims foreign priority to 201821015878, filed 04/26/2018, in light telephone interview on 02/10/2020, the examiner's amendment was authorized by attorney of record Gregory L. Maurer. The Examiner is invited to contract the undersigned for any reason related to the advancement of this case. Applicant's Attorney agrees to the following:  Claims 1-15 and 19 are pending; claims 1 and 19 are independent claims. Claim(s) 1-4, 15 and 19 are currently amended to further clarify the claims invention.  Claim(s) 5-14 were original. Claim(s) 16-18 are cancelled.
 
		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 11/30/2021 and 10/26/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
 In the Claims:

1.	(Currently Amended)  A method [400] for providing a response to a user device [210], wherein the 
receiving the at least one user query through a virtual multimedia contact, wherein
the at least one user query is received from a user of the user device [210],
the at least one user query is one of a text query, an audio query and a video query;
the at least one user query invokes the virtual multimedia system [220], and 
the virtual multimedia contact is invoked by receiving a user command from the user through an interface [214, 216]; 
determining the 
selecting a visual assistant for representing the 
the visual assistant is a virtual character configured to represent the 

the visual assistant is selected in one of a real time manner and a pre-defined manner; and
providing the 
the 
the 

2. 	(Currently Amended)  The method [400] as claimed in claim 1, wherein providing the 

3. 	(Currently Amended)  The method [400] as claimed in claim 1, further comprising preconfiguring the cache memory [212] with at least one of the visual assistant and the 

4. 	(Currently Amended)  The method [400] as claimed in claim 1, further comprising updating the cache memory [212] in an event the 



6. 	(Original)  The method [400] as claimed in claim 1, wherein the at least one user query relates to at least one service required by the user of the user device [210].

7. 	(Original)  The method [400] as claimed in claim 6, wherein the at least one service comprises at least one of a troubleshooting, a diagnosis, a do-not-disturb, an entertainment, a buffering, a healthcare and an education related service.   

8. 	(Original)  The method [400] as claimed in claim 1, wherein the virtual multimedia contact is stored in at least one of a SIM of the user device [210], a memory of the user device [210], the cache memory [212] and at least one server [240]. 

9. 	(Original)  The method [400] as claimed in claim 1, wherein the virtual multimedia contact is one of a pre-embedded in the SIM of the user device [210] and installed in the user device [210] from the at least one server [240].  

10. 	(Original)  The method [400] as claimed in claim 1, wherein the virtual multimedia contact comprises at least one of an image, a meme, a name, a unique contact number and a text.

11. 	(Original)  The method [400] as claimed in claim 1, wherein the interface [214, 216] is one of the user device interface [214] and a native application interface [216]. 

12. 	(Original)  The method [400] as claimed in claim 1, wherein the user command is one of an audio command, a text command, a touch input, and a dedicated key.

13. 	(Original)  The method [400] as claimed in claim 12, wherein the dedicated key is present in one of the user device interface [214] and the native application interface [216].

14. 	(Original)  The method [400] as claimed in the claim 1, wherein the visual assistant is selected from one of the cache memory [212] and the at least one server [240] in an event the visual assistant is selected in the pre-defined manner.

15. 	(Currently Amended)  The method [400] as claimed in claim 1, wherein the determining the comprises:
identifying at least one intent from the at least one user query,
determining at least one tag corresponding to the at least one intent, and
processing the at least one tag to determine the response to the at least one user query.


17. 	(Canceled)  
18. 	(Canceled)  

19.	(Currently Amended)  One or more non-transitory computer-readable media comprising executable instructions that, when executed by a computing system, perform a method for providing a response to a user device, wherein the 
receiving the at least one user query through a virtual multimedia contact, wherein
the at least one user query is received from a user of the user device,
the at least one user query comprises a text query, an audio query or a video query;
the at least one user query invokes the virtual multimedia system, and 
the virtual multimedia contact is invoked by receiving a user command from the user through an interface; 
determining the 
selecting a visual assistant for representing the 
the visual assistant comprises a virtual character configured to represent the 

the visual assistant is selected in a real time manner or a pre-defined manner; and
sending the 
the 
the 


       Reason for Allowance
Claim(s) 1-15 and 19 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
 	Lembersky et al., (“US 20190095775 A1” Provisional 62/620,682 filed 01/23/2018- [hereinafter “Lembersky”], describing systems and methods that directed to an artificial intelligence (AI) character capable of natural verbal and visual interactions with a human [The Abstract and Para(s) 6-7, 22, 24-25, 31, 34, 38-39 and 94-96]. However Lembersky fails to show, “...selecting a visual assistant for representing the response... a virtual character configured to represent the response where the visual assistant is selected based on a unique identifier of one of the user and the user device and ... is selected in one of a real time manner and a pre-defined manner; an providing the response to the user of the user device using the visual assistant, wherein the response is provided in a real time manner, and the response is based on the at least one query...” as amended....and supported in the current specification in paragraph(s) 8-9 and 24-25.

Beaver et al., (“US 20160071517 A1” filed 09/09/2015- [hereinafter “Beaver”], describing techniques and architectures for evaluating conversations... the smart device may output a virtual assistant to the user via a conversation user interface... in a conversational manner to perform tasks. ... and other types of input/output or communication [Para(s) 26-27, 36-38 and 66]. However Beaver fails to show, “...selecting a visual assistant for representing the response... a virtual character configured to represent the response where the visual assistant is selected based on a unique identifier of one of the user and the user device and ... is selected in one of a real time manner and a pre-defined manner; an providing the response to the user of the user device using the visual assistant, wherein the response is provided in a real time manner, and the response is based on the at least one query...” as amended....and supported in the current specification in paragraph(s) 8-9 and 24-25.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows“...selecting a visual assistant for representing the response... a virtual character configured to represent the response where the visual assistant is selected based on a unique identifier of one of the user and the user device and ... is selected in one of a real time manner and a pre-defined manner; an providing the response to the user of the user device using the visual assistant, wherein the response is provided in a real time manner, and the response is based on the at least one query...” as amended....and supported in the current specification in paragraph(s) 8-9 and 24-25.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/QUOC A TRAN/           Primary Examiner, Art Unit 2177